Exhibit 10.1
FORM OF
INDEMNIFICATION AGREEMENT
THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into this
day of                     , 201___(“Agreement”), among PHH Corporation, a
Maryland corporation (the “Company”), and        (“Indemnitee”).
WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve as officers and directors of
the Company;
WHEREAS, highly qualified individuals have become more reluctant to serve
corporations as directors or officers unless they are provided adequate
protection through insurance and indemnification against the risks of claims and
actions against them arising out of their service to and activities on behalf of
such corporations;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such individuals is
detrimental to the best interests of the Company’s stockholders and the Company
should act to assure such individuals that there will be increased certainty of
such protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such individuals to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Company free from undue concern that
they will not be so indemnified;
WHEREAS, at the request of the Company, Indemnitee currently serves as [a member
of the Company’s Board of Directors] [and] [an officer of the Company] and may,
therefore, be subjected to claims, suits or proceedings arising as a result of
[his][her] service;
WHEREAS, as an inducement to Indemnitee to continue to serve as such [director]
[and] [officer], the Company has agreed to enter into this Agreement to
indemnify and advance expenses and costs incurred by Indemnitee in connection
with any claims, suits or proceedings arising as a result of [his][her] service,
to the maximum extent permitted by law;
WHEREAS, Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified on the terms set forth in this Agreement; and
WHEREAS, this Agreement is a supplement to and in furtherance of the provisions
of the Company’s Charter and Bylaws regarding indemnification and advancement of
expenses and shall not be deemed a substitute therefor, nor to diminish or
abrogate any rights of the Indemnitee thereunder.
NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:
Section 1. Definitions. For purposes of this Agreement:

(a)   “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

  (i)   any Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by

 



--------------------------------------------------------------------------------



 



      such Person any securities acquired directly from the Company)
representing 40% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (1) of paragraph
(iii) below; or     (ii)   the following individuals cease for any reason to
constitute a majority of the number of directors then serving: individuals who,
on the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended; or     (iii)   there is consummated a merger or
consolidation of the Company or any direct or indirect subsidiary of the Company
with any other corporation, other than (1) a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof), in combination with the ownership of any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any subsidiary of the Company, at least 70% of the combined voting power of
the securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, and in proportion to
their voting power immediately prior to such merger or consolidation, or (2) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 25% or more of
the combined voting power of the Company’s then outstanding securities; or    
(iv)   the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 70% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale. Notwithstanding the foregoing, a “Change in Control” shall
not be deemed to have occurred by virtue of the consummation of any transaction
or series of integrated transactions immediately following which the record
holders of the common stock of the Company immediately prior to such transaction
or series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of the
Company immediately following such transaction or series of transactions.

(b)   “Corporate Status” means the status of a person who is or was a director,
officer, employee or agent of the Company or one or more of its subsidiaries.

 



--------------------------------------------------------------------------------



 



(c)   “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.   (d)   “Effective Date” means the date set forth in the first
paragraph of this Agreement.   (e)   “Expenses” shall include any and all
reasonable and out-of-pocket attorneys’ fees and costs, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, federal, state, local or foreign taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement, ERISA
excise taxes and penalties and any other disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a witness in or otherwise participating
in a Proceeding. Expenses shall also include Expenses incurred in connection
with any appeal resulting from any Proceeding including, without limitation, the
premium, security for and other costs relating to any cost bond, supersedeas
bond or other appeal bond or its equivalent.   (f)   “Independent Counsel” means
a law firm, or a member of a law firm that is experienced in matters of
corporation law and neither presently is, nor in the past five years has been,
retained to represent: (i) the Company or Indemnitee in any matter material to
either such party, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Counsel” shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. If a Change in Control has
not occurred, Independent Counsel shall be selected by the Board, with the
approval of Indemnitee, which approval will not be unreasonably withheld. If a
Change in Control has occurred, Independent Counsel shall be selected by
Indemnitee, with the approval of the Board, which approval will not be
unreasonably withheld.   (g)   “Person” as used herein shall be broadly
interpreted to include, without limitation, any corporation, company, group,
partnership or individual.   (h)   “Proceeding” includes any threatened, pending
or completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, administrative hearing or any other proceeding, whether civil,
criminal, administrative or investigative (including on appeal), except one
(i) initiated by an Indemnitee pursuant to Section 11 of this Agreement to
enforce his rights under this Agreement or (ii) pending or completed on or
before the Effective Date, unless otherwise specifically agreed in writing by
the Company and Indemnitee. If Indemnitee reasonably believes that a given
situation may lead to or culminate in the institution of a Proceeding, such
situation shall also be considered a Proceeding.

Section 2. Services by Indemnitee. Indemnitee currently serves as a director,
officer or employee of the Company or of one or more of its subsidiaries.
However, this Agreement shall not impose any obligation on Indemnitee or the
Company to continue Indemnitee’s service to the Company or any of its
subsidiaries beyond any period otherwise required by law or by other agreements
or commitments of the parties, if any.
Section 3. Indemnification — General. The Company shall indemnify, and advance
Expenses to, Indemnitee (a) as provided in this Agreement and (b) otherwise to
the fullest extent permitted by Maryland law in effect on the date hereof
(including applicable case law) and as amended from time to time; provided,
however, that no change in Maryland law shall have the effect of

 



--------------------------------------------------------------------------------



 



reducing the benefits available to Indemnitee hereunder based on Maryland law as
in effect on the date hereof. The rights of Indemnitee provided in this
Section 3 shall include, without limitation, the rights set forth in the other
sections of this Agreement, including any additional indemnification permitted
by Section 2-418(g) of the Maryland General Corporation Law (“MGCL”).
Section 4. Proceedings Other Than Proceedings by or in the Right of the Company.

(a)   Indemnitee shall be entitled to the rights of indemnification provided in
this Section 4 if, by reason of Indemnitee’s Corporate Status, he or she was or
is, or is threatened to be, made a party to or a witness in any threatened,
pending, or completed Proceeding, other than a Proceeding by or in the right of
the Company. Pursuant to this Section 4, Indemnitee shall be indemnified against
all judgments, penalties, fines and amounts paid in settlement and all Expenses
actually and reasonably incurred by Indemnitee or on his or her behalf in
connection with a Proceeding by reason of Indemnitee’s Corporate Status unless
it is established that (i) the act or omission of Indemnitee was material to the
matter giving rise to the Proceeding and (a) was committed in bad faith or
(b) was the result of active and deliberate dishonesty, (ii) Indemnitee actually
received an improper personal benefit in money, property or services, or
(iii) in the case of any criminal Proceeding, Indemnitee had reasonable cause to
believe that his conduct was unlawful.   (b)   Indemnitee shall be deemed to
have acted in good faith if, in performing his or her duties, Indemnitee relied
on any information, opinion, report or statement, including any financial
statement or other financial data prepared or presented by:

  (i)   an officer or employee of the Company whom Indemnitee reasonably
believes to be reliable and competent in the matters presented;     (ii)   a
lawyer, certified public accountant, investment banker, engineer, consultant,
investment or financial advisor or other person, as to a matter which Indemnitee
reasonably believes to be within the person’s professional or expert competence;
or     (iii)   a committee of the Board on which Indemnitee does not serve, as
to a matter within its designated authority, if Indemnitee reasonably believes
the committee to merit confidence.

(c)   Indemnitee has not acted in good faith if he or she had any knowledge
concerning the matter in question which would cause the reliance set forth in
paragraph (b) above to be unwarranted.

Section 5. Proceedings by or in the Right of the Company.

(a)   Indemnitee shall be entitled to the rights of indemnification provided in
this Section 5 if, by reason of Indemnitee’s Corporate Status, he or she is, or
is threatened to be, made a party to or a witness in any threatened, pending or
completed Proceeding brought by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 5, Indemnitee shall be
indemnified against all amounts paid in settlement and all Expenses actually and
reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding unless it is established that (i) the act or omission of
Indemnitee was material to the matter giving rise to such a Proceeding and
(a) was committed in bad faith or (b) was the result of active and deliberate
dishonesty or (ii) Indemnitee actually received an improper personal benefit in
money, property or services.

 



--------------------------------------------------------------------------------



 



(b)   Indemnitee shall be deemed to have acted in good faith if, in performing
his or her duties, Indemnitee relied on any information, opinion, report or
statement, including any financial statement or other financial data prepared or
presented by:

  (i)   an officer or employee of the Company whom Indemnitee reasonably
believes to be reliable and competent in the matters presented;     (ii)   a
lawyer, certified public accountant, investment banker, engineer, consultant,
investment or financial advisor or other person, as to a matter which Indemnitee
reasonably believes to be within the person’s professional or expert competence;
or     (iii)   committee of the Board on which Indemnitee does not serve, as to
a matter within its designated authority, if Indemnitee reasonably believes the
committee to merit confidence.

(c)   Indemnitee has not acted in good faith if he or she had any knowledge
concerning the matter in question which would cause the reliance set forth in
paragraph (b) above to be unwarranted.

Section 6. Court-Ordered Indemnification. Notwithstanding any other provision of
this Agreement, a court of appropriate jurisdiction, upon application of a
director or officer (including the Indemnitee) and such notice as the court
shall require, may order indemnification in the following circumstances:

(a)   if it determines a director or officer is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case the director or officer shall be entitled to recover the expenses of
securing such reimbursement; or   (b)   if it determines that the director or
officer is fairly and reasonably entitled to indemnification in view of all the
relevant circumstances, whether or not the director or officer (i) has met the
standards of conduct set forth in Section 2-418(b) of the MGCL or (ii) has been
adjudged liable for receipt of an improper personal benefit under
Section 2-418(c) of the MGCL, the court may order such indemnification as the
court shall deem proper. However, indemnification with respect to any Proceeding
by or in the right of the Company or in which liability shall have been adjudged
in the circumstances described in Section 2-418(c) of the MGCL shall be limited
to Expenses.

Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
Corporate Status, made a party to and is successful in accordance with the
standards in Section 4 or Section 5, as applicable, on the merits or otherwise,
in the defense of any Proceeding, he shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in accordance with the
standards in Section 4 or Section 5, as applicable, in such Proceeding such that
he would not be entitled to indemnification as to some or all matters under
Section 4 or Section 5, as applicable, but is successful in accordance with the
standards in Section 4 or Section 5, as applicable, on the merits or otherwise,
as to one or more but less than all claims, issues or matters in such
Proceeding, the Company shall indemnify Indemnitee under this Section 7 for all
Expenses actually and reasonably incurred by him or on his behalf in connection
with each successfully resolved claim, issue or matter. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful

 



--------------------------------------------------------------------------------



 



result as to such claim, issue or matter. Notwithstanding anything to the
contrary contained herein, regardless of the outcome of any Proceeding,
Indemnitee’s defense in any such Proceeding shall be deemed successful for
purposes of this Section 7 so long as none of the matters set forth in the last
sentence of Section 4(a) or Section 5(a) above, as applicable, shall have been
conclusively established.
Section 8. Advance of Expenses. The Company shall advance all reasonable
Expenses incurred by or on behalf of Indemnitee in connection with any
Proceeding to which Indemnitee is, or is threatened to be, made a party or a
witness, within ten days after the receipt by the Company of a statement or
statements from Indemnitee requesting such advance or advances from time to
time, whether prior to or after final disposition of such Proceeding. Such
statement or statements shall reasonably evidence the Expenses incurred by
Indemnitee and shall include or be preceded or accompanied by a written
affirmation by Indemnitee of Indemnitee’s good faith belief that the standard of
conduct necessary for indemnification by the Company as authorized by law and by
this Agreement has been met and a written undertaking by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A or in such
form as may be required under applicable law as in effect at the time of the
execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall ultimately be established that the standard of conduct has not been met
and which has not been successfully resolved as described in Section 7. To the
extent that Expenses advanced to Indemnitee do not relate to a specific claim,
issue or matter in the Proceeding, such Expenses shall be allocated on a
reasonable and proportionate basis. The undertaking required by this Section 8
shall be an unlimited general obligation by or on behalf of Indemnitee and shall
be accepted without reference to Indemnitee’s financial ability to repay such
advanced Expenses and without any requirement to post security therefor and
without any requirement to post security therefor. Advances shall be unsecured
and interest free. Such advances are deemed to be an obligation of the Company
to Indemnitee hereunder, and shall in no event be deemed a personal loan.
Section 9. Procedure for Determination of Entitlement to Indemnification.

(a)   To obtain indemnification under this Agreement, Indemnitee shall submit to
the Company a written request, including therein or therewith such documentation
and information as is reasonably available to Indemnitee and is reasonably
necessary to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification.   (b)   Upon written request by
Indemnitee for indemnification pursuant to the first sentence of Section 9(a)
hereof, a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall promptly be made in the specific case:
(i) if a Change in Control shall have occurred, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee;
or (ii) if a Change of Control shall not have occurred, (A) by the Board (or a
duly authorized committee thereof) by a majority vote of a quorum consisting of
Disinterested Directors (as herein defined), or (B) if a quorum of the Board
consisting of Disinterested Directors is not obtainable or, even if obtainable,
such quorum of Disinterested Directors so directs, by Independent Counsel in a
written opinion to the Board, a copy of which shall be delivered to Indemnitee,
or (C) if so directed by a majority of the members of the Board, by the
stockholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to

 



--------------------------------------------------------------------------------



 



    indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or Expenses (including reasonable attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby agrees to indemnify and hold Indemnitee harmless therefrom.

Section 10. Presumptions and Effect of Certain Proceedings.

(a)   In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 9(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making of any determination
contrary to that presumption.   (b)   The termination of any Proceeding by
judgment, order, settlement, conviction, a plea of nolo contendere or its
equivalent, or an entry of an order of probation prior to judgment, does not
create a presumption that Indemnitee did not meet the requisite standard of
conduct described herein for indemnification.

Section 11. Remedies of Indemnitee.

(a)   If (i) a determination is made pursuant to Section 9 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(b) of this Agreement within 90 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 of this Agreement within ten
days after receipt by the Company of a written request therefor, or (v) payment
of indemnification is not made within ten days after a determination has been
made that Indemnitee is entitled to indemnification, Indemnitee shall be
entitled to an adjudication in an appropriate court of the State of Maryland, or
in any other court of competent jurisdiction, of his entitlement to such
indemnification or advance of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the commercial Arbitration Rules of the American Arbitration
Association. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11(a); provided, however, that the foregoing clause shall not apply in
respect of a proceeding brought by Indemnitee to enforce his rights under
Section 7 of this Agreement.   (b)   In any judicial proceeding or arbitration
commenced pursuant to this Section 11 the Company shall have the burden of
proving that Indemnitee is not entitled to indemnification or advance of
Expenses, as the case may be.   (c)   If a determination shall have been made
pursuant to Section 9(b) of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
judicial proceeding or arbitration commenced pursuant to this Section 11, absent
a misstatement by Indemnitee of a material fact, or an omission of a material
fact necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for

 



--------------------------------------------------------------------------------



 



    indemnification.   (d)   In the event that Indemnitee, pursuant to this
Section 11, seeks a judicial adjudication of or an award in arbitration to
enforce his rights under, or to recover damages for breach of, this Agreement,
Indemnitee shall be entitled to recover from the Company, and shall be
indemnified by the Company for, any and all Expenses actually and reasonably
incurred by him in such judicial adjudication or arbitration. If it shall be
determined in such judicial adjudication or arbitration that Indemnitee is
entitled to receive part but not all of the indemnification or advance of
Expenses sought, the Expenses incurred by Indemnitee in connection with such
judicial adjudication or arbitration shall be appropriately prorated.

Section 12. Defense of the Underlying Proceeding.

(a)   Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice, or the lateness of inaccuracy
of such notice, shall not disqualify Indemnitee from the right, or otherwise
affect in any manner any right of Indemnitee, to indemnification or the advance
of Expenses under this Agreement unless the Company’s ability to defend in such
Proceeding or to obtain proceeds under any insurance policy is materially and
adversely prejudiced thereby, and then only to the extent the Company is thereby
actually so prejudiced.   (b)   Subject to the provisions of the last sentence
of this Section 12(b) and of Section 12(c) below, the Company shall have the
right to defend Indemnitee in any Proceeding which may give rise to
indemnification hereunder; provided, however, that the Company shall notify
Indemnitee of any such decision to defend within 15 calendar days following
receipt of notice of any such Proceeding under Section 12(a) above. The Company
shall not, without the prior written consent of Indemnitee, which shall not be
unreasonably withheld or delayed, consent to the entry of any judgment against
Indemnitee or enter into any settlement or compromise which (i) includes an
admission of fault of Indemnitee or (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee. This Section 12(b) shall not apply to a Proceeding
brought by Indemnitee under Section 11 above or Section 18 below.   (c)  
Notwithstanding the provisions of Section 12(b) above, if in a Proceeding to
which Indemnitee is a party by reason of Indemnitee’s Corporate Status,
(i) Indemnitee reasonably concludes, based upon an opinion of Independent
Counsel, that he or she may have separate defenses or counterclaims to assert
with respect to any issue which may not be consistent with other defendants in
such Proceeding, (ii) Indemnitee reasonably concludes, based upon an opinion of
Independent Counsel, that an actual or apparent conflict of interest or
potential conflict of interest exists between Indemnitee and the Company, or
(iii) if the Company fails to assume the defense of such Proceeding in a timely
manner, Indemnitee shall be entitled to be represented by separate legal counsel
of Indemnitee’s choice, subject to the prior approval of the Company, which
shall not be unreasonably withheld, at the expense of the Company. In addition,
if the Company fails to comply with any of its obligations under this Agreement
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any Proceeding to deny or to
recover from Indemnitee the benefits intended to be provided to Indemnitee
hereunder, Indemnitee shall have the right to retain counsel of Indemnitee’s
choice, subject to the prior approval of the Company, which shall not be
unreasonably

 



--------------------------------------------------------------------------------



 



    withheld, at the expense of the Company (subject to Section 11(d)), to
represent Indemnitee in connection with any such matter.

Section 13. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

(a)   The rights of indemnification and advance of Expenses as provided by this
Agreement shall not be deemed exclusive of any other rights to which Indemnitee
may at any time be entitled under applicable law, the Charter or Bylaws of the
Company or any subsidiary or Portfolio Company, as applicable, any agreement or
a resolution of the stockholders entitled to vote generally in the election of
directors or of the Board, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.   (b)   In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.   (c)
  The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable hereunder if and to the extent that Indemnitee
has otherwise actually received such payment under any insurance policy,
contract, agreement or otherwise.

Section 14. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board, with the advice of counsel, covering Indemnitee
or any claim made against Indemnitee for service as a director or officer of the
Company or any of its subsidiaries and covering the Company for any
indemnification or advance of expenses made by the Company to Indemnitee for any
claims made against Indemnitee for service as a director or officer of the
Company or any of its subsidiaries. Without in any way limiting any other
obligation under this Agreement, the Company shall indemnify Indemnitee for any
payment by Indemnitee arising out of the amount of any deductible or retention
and the amount of any excess of the aggregate of all judgments, penalties,
fines, settlements and reasonable expenses incurred by Indemnitee in connection
with a Proceeding over the coverage of any insurance referred to in the first
sentence of this Section 14.
Section 15. Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding, whether instituted by the Company
or any other party, and to which Indemnitee is not a party, he shall be advanced
all reasonable Expenses and indemnified against all Expenses actually and
reasonably incurred by him or on his behalf in connection therewith.
Section 16. Duration of Agreement; Binding Effect.

(a)   This Agreement shall continue until and terminate ten years after the date
that Indemnitee shall have ceased to serve as a director, trustee, officer,
employee, or agent of the Company or of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which Indemnitee
served at the request of the Company; provided, that the rights of Indemnitee
hereunder shall continue until the later of final termination (i) of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification

 



--------------------------------------------------------------------------------



 



    or advance of Expenses hereunder and (ii) of any proceeding commenced by
Indemnitee pursuant to Section 11 of this Agreement relating thereto.   (b)  
The indemnification and advance of Expenses provided by, or granted pursuant to,
this Agreement shall be binding upon and be enforceable by the parties hereto
and their respective successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, officer, employee or agent of
the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person is or was serving at
the request of the Company, and shall inure to the benefit of Indemnitee and his
or her spouse, assigns, heirs, devisees, executors and administrators and other
legal representatives.   (c)   The Company shall require and cause any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all, substantially all or a substantial part, of the business and/or assets of
the Company, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform if
no such succession had taken place.

Section 17. Severability. If any provision or provisions of this Agreement shall
be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Section 18. Exception to Right of Indemnification or Advance of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification under this Agreement or otherwise or (b) the
Company’s Bylaws, Charter, a resolution of the stockholders entitled to vote
generally in the election of directors or of the Board or an agreement approved
by the Board to which the Company is a party expressly provide otherwise.
Section 19. Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.
Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
Section 21. Modification and Waiver; Entire Agreement. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute

 



--------------------------------------------------------------------------------



 



a continuing waiver. This Agreement constitutes the full and entire
understanding and agreement among the parties with regard to the subject matter
hereof, and supersedes all prior agreements.
Section 22. Notice by Indemnitee. Indemnitee shall promptly notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advance of Expenses covered
hereunder.
Section 23. Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (i) when delivered personally by
hand (with written confirmation of receipt), (ii) when sent by facsimile (with
written confirmation of transmission) or (iii) three business days following the
day sent by overnight courier (with written confirmation of receipt), in each
case at the following addresses and facsimile numbers (or to such other address
or facsimile number as a party may have specified by notice given to the other
party pursuant to this provision):
(a) If to Indemnitee, to: The address set forth on the signature page hereto.
(b) If to the Company to:
PHH Corporation
3000 Leadenhall Road
Mt. Laurel, New Jersey 08054
Attn:
William F. Brown
Senior Vice President, General Counsel and Secretary
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
Section 24. Notice to the Company’s Stockholders. Any indemnification of, or
advancement of Expenses, to Indemnitee arising out of a Proceeding by or in the
right of the Company, shall be reported in writing to the stockholders of the
Company with the notice of the next stockholders’ meeting or prior to the
meeting.
Section 25. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.
Section 26. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

              ATTEST:   PHH CORPORATION    
 
           
 
  By:       (SEAL)
 
           
 
  Name:        
 
  Title:         WITNESS:   INDEMNITEE    
 
                     
Name:
           
 
           
Address:
           

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
The Board of Directors of PHH Corporation
Re: Undertaking to Repay Expenses Advanced
Ladies and Gentlemen:
This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the day of         , 201_, by and between PHH Corporation, a
Maryland corporation, (the “Company”), and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).
Terms used herein and not otherwise defined shall have the meanings specified in
the Indemnification Agreement.
I am subject to the Proceeding by reason of my Corporate Status or by reason of
alleged actions or omissions by me in such capacity. I hereby affirm that at all
times, insofar as I was involved as [a director] [an officer] of the Company or
one of its subsidiaries, in any of the facts or events giving rise to the
Proceeding, I (1) acted in good faith and honestly, (2) did not receive any
improper personal benefit in money, property or services and (3) in the case of
any criminal proceeding, had no reasonable cause to believe that any act or
omission by me was unlawful.
In consideration of the advance of expenses by the Company for reasonable
attorney’s fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 7 of the Indemnification
Agreement. To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.
IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on this
        day of        , 201       .
                                                             

 